internal_revenue_service department of the treasury index number 1362-dollar_figure washington dc number release date person to contact telephone number refer reply to plr-118757-99 cc dom p si date date legend company property d1 d2 state y z dear this responds to your letter dated date on behalf of company requesting a ruling that the income that company receives from property will not be passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts according to the information submitted company a c_corporation with accumulated_earnings_and_profits was incorporated on d1 in state company intends to elect under sec_1362 to be an s_corporation company is engaged in a number of businesses including owning and leasing property property is leased to a tenant for extracting sand gravel rocks and clay by- products collectively the materials to be processed and used in the construction industry property includes an office as well as equipment and facilities designed for plr-118757-99 the facilitation of mining and material processing pursuant to a lease the tenant pays company a monthly fee for use of property and the related facilities although the tenant performs the actual extraction and processing company provides services to the tenant either directly or through independent contractors such as technical assistance concerning the installation use and inspection of extraction equipment technical assistance concerning liquid and solid_waste disposal maintenance and renewal of state and local permits landscaping and government and community relations for the fiscal_year ending d2 company received or accrued y in rents and paid_or_incurred z in relevant expenses on property law and analysis sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that the term rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusions after applying the relevant law to the facts submitted and the representations made we conclude that the rent company receives from property is not passive_investment_income under sec_1362 this ruling does not apply to any licensing fee the tenant may pay for extracting the materials except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding whether company is eligible to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of plr-118757-99 sec_469 pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer this ruling is directed only to the taxpayer who requested it according to sec_6110 of the code this ruling may not be used or cited as precedent sincerely yours shannon cohen acting assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
